Citation Nr: 0826392	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-28 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Florida 
Hospital Heartland Medical Center from January 25, 2003 to 
January 27, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The veteran served on active duty from March 1957 to April 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 adverse action by the Department 
of Veterans Affairs (VA) Medical Center in Bay Pines, 
Florida, which is the Agency of Original Jurisdiction (AOJ) 
in this matter.

In February 2006, the veteran testified at a personal hearing 
before a Veterans Law Judge (VLJ) sitting at the RO in 
Jackson, Mississippi.  A copy of the hearing transcript is of 
record and has been reviewed.  According to May 2008 
correspondence, the Board offered the veteran an additional 
hearing as the VLJ who conducted the hearing is no longer 
employed by the Board.  In response, the veteran indicated 
that he did not desire an additional hearing.  As such, the 
Board finds that the veteran's case is ready for appellate 
review.


FINDINGS OF FACT

1.  The veteran is not currently service-connected for any 
disability.

2.  The veteran received medical care at Florida Hospital 
Heartland Medical Center from January 25, 2003 to January 27, 
2003, and the evidence does not reveal that VA approved a 
request for prior authorization for such medical care.

3.  The non-VA medical care received from January 25, 2003 to 
January 27, 2003 for primary diagnosis of bronchitis, and 
secondary diagnoses of secondary diagnoses of cellulitis of 
the leg, diabetes mellitus without complications, esophageal 
reflux, leukocytosis, hypertension not otherwise specified, 
and hyperlipidemia, was not emergent treatment such that 
delay would have been hazardous to veteran's life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, 
non-VA medical expenses incurred from January 25, 2003 to 
January 27, 2003, pursuant to the Veterans Millennium Health 
Care and Benefits Act, are not met.  38 U.S.C.A. § 1725 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 17.1000-17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  However, these changes are not applicable to 
claims such as the one decided herein.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51, but rather, in 
Chapter 17.

At any rate, the veteran was provided with the notice 
required by the VCAA in a June 2005 letter.  The record 
contains VA and private medical evidence, as well as a 
hearing transcript.  VA has done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits.  Consequently, the duties to notify and assist have 
been met.


	
II.  Legal Criteria

The record reflects that the veteran is not service-connected 
for any disability (see June 2005 statement of the case 
(SOC)).  

The veteran is seeking payment or reimbursement for emergency 
services rendered for non service-connected conditions in a 
non-VA facility from January 25, 2003 to January 27, 2003, 
under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106-177.  The 
provisions of the Act became effective, as of May 29, 2000.  
To be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);
(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2007).
The above-criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned].

III.  Analysis

In this case, the veteran, on January 24, 2003, presented to 
the VA Central Florida Health Care facility at Avon Park with 
complaints of cough, shortness of breath, fever, chills, and 
generalized myalgias.  He was assessed with acute bronchitis 
with possible pneumonia.  The veteran's physician, a VA 
medical provider, indicated that she discussed hospital 
admission with the veteran due to leukocytosis, however the 
veteran preferred to have his illness cared for on an 
outpatient basis.  The veteran stated that he would call in 
the morning, if his symptoms persisted.  The physician also 
noted that she called Florida Hospital, a private hospital, 
for a direct admission, but no beds were available at the 
time.  The veteran was subsequently discharged to home with 
medication.  

On January 25, 2003, the veteran presented to Florida 
Hospital with a chief complaint of pneumonia with continued 
myalgias with pain, notably in his left calf.  The physician 
who treated the veteran at the VA clinic admitted him to the 
Florida Hospital; admitting diagnoses were leukocytosis, 
pneumonia, NIDDM, rule out deep vein thrombosis (DVT) versus 
phlebitis.  

Chest x-rays taken on January 26, 2003 showed no evidence of 
pneumonia or congestion.  Doppler study of the left lower 
extremity showed no evidence of DVT.  

On January 27 2003, the veteran was discharged from Florida 
Hospital.  A "Physician Attestation Report" shows the 
principal diagnosis of bronchitis, not otherwise specified, 
and secondary diagnoses of cellulitis of the leg; diabetes 
mellitus without complications; esophageal reflux; 
leukocytosis; hypertension not otherwise specified; and 
hyperlipidemia.      

The VAMC in Bay Pines denied the veteran's claim for 
reimbursement or payment in July 2003 on the basis that a 
prudent layperson would not have reasonably viewed the visit 
as an emergency or thought that a delay in seeking immediate 
attention would have been hazardous to life or health. 

According to a June 2005 SOC, the VAMC indicated that the 
Chief Medical Officer referred to the veteran's case as an 
"obvious conflict of interest situation" explaining that 
veteran's physician, a VA medical provider, admitted the 
veteran to a non-VA Facility.
  
On review, the Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses 
incurred from January 25, 2003 to January 27, 2003 are not 
met.  In this regard, the veteran's claim was medically 
reviewed, and the examiner determined that the veteran's 
conditions when he presented to Florida Hospital were non-
emergent.  

The Board acknowledges the veteran's contentions that his 
physician instructed him to go to the Florida Hospital if his 
symptoms worsened, and actually admitted him to the Florida 
Hospital.  The veteran also asserts that his physician told 
him that VA would pay for his private hospital visit for the 
first 48 hours.

Even considering the veteran's contentions, the record still 
does not show that his conditions required emergent care.  
Instead, Florida Hospital personnel diagnosed the veteran 
with a primary diagnosis of bronchitis, not otherwise 
specified.  X-rays of the chest showed no evidence of 
pneumonia or congestion.  There is also no evidence in the 
clinical records that the veteran's secondary diagnoses of 
cellulitis of the leg, diabetes mellitus without 
complications, esophageal reflux, leukocytosis, hypertension, 
and hyperlipidemia required emergent care.  Moreover, the 
Board notes that the Doppler study of the left lower 
extremity conducted on January 26, 2003 was normal, showing 
no evidence of a DVT. 

The applicable regulations are very specific and provide for 
payment or reimbursement only in certain circumstances.  
Given the discharge diagnoses, the unrebutted opinion by the 
VA registered nurse, and the assessment by the Chief Medical 
Officer, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's conditions 
from January 25, 2003 to January 27, 2003 were such that they 
required immediate medical attention to avoid placing his 
health in serious jeopardy, or to avoid serious impairment to 
his bodily functions or serious dysfunction of any bodily 
organ or part.  Accordingly, one of the requisite criteria 
set forth above is not met.  38 U.S.C.A. § 1725(b).  As 
noted, the provisions in 38 C.F.R. § 17.120 are conjunctive, 
not disjunctive, thus the remaining criteria need not be 
addressed.  See Melson, supra.  Thus, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim, and the claim is denied.  38 U.S.C.A. § 1725; 38 
C.F.R. § 17.1002 (2007).


ORDER


The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


